           Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 1 of 16



                     UNITED STATES DISTRICT COURT
                      for the DISTRICT OF COLUMBIA


 Boulangerie Christophe, LLC

                            Plaintiff,

             v.                                     Case No. _________________

 Christophe Roux
                      Defendant.
 ____________________________________/

                         VERIFIED COMPLAINT
                  FOR DAMAGES AND INJUNCTIVE RELIEF

      Plaintiff Boulangerie Christophe, LLC complains as follows against Defendant

Christophe Roux:

                              NATURE OF ACTION

      1.     Pursuant to D.C. Code § 29-808.02, Plaintiff seeks injunctive and legal

relief against Defendant Christophe Roux. The case arises out of Defendant’s abandon-

ment and repeated failure to perform his legal, contractual, and fiduciary obligations to

the Plaintiff, Boulangerie Christophe, LLC (sometimes referred to as “the Bakery”).

The Bakery is located in the Georgetown commercial district of Washington, D.C. On

March 25, 2015, Mr. Roux, who is an experienced baker and pastry chef, formed Bou-

langerie Christophe, LLC with another person, Didier Martin (an experienced business-

man and entrepreneur). Each became a member of the LLC, and each owns 50% of

the shares. According to the Operating Agreement, Mr. Roux is the Chief Operating

Officer (“COO”), while Mr. Martin is the Chief Executive Officer (“CEO”).
           Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 2 of 16



      2.     The two members were to work cooperatively together to manage the

Bakery. Mr. Roux’s primary responsibility was to be in charge of the operation, produc-

tion, and quality of the Bakery and its products: His responsibility is fully described in

an Application for an E-2 Visa that the LLC submitted to the U.S. Immigration and

Naturalization Service for an E-2 Visa for the benefit of Mr. Roux.1 While it was un-

derstood and agreed that Mr. Roux, a French National, would live in France some of

the time, he agreed and promised to be physically present at the Bakery as necessary to

perform his duties, including his duties as one of the Managing Members. While he did

so for some time after the Bakery was opened, he has now effectively abandoned the

Bakery, abandoned his obligations to the LLC, failed to perform required services for

the Bakery, and materially breached his obligations to the Bakery and the LLC.

                           JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over Plaintiff’s claims pursuant

to Article III, § 2 of the Constitution of the United States, as implemented by statute,



1
  The E-2 Visa enables the holder to travel freely into and out of the United States to
work. It is a special Visa authorized by INS to permit entrepreneurs from nations that
have a Tax Treaty with the United States, who have committed to invest a large amount
of money in a business or businesses in the United States, and who have committed to
perform regular services and live in the United States at least as necessary to perform
those services for that business. The INS granted Mr. Roux an E-2 Visa because the
LLC sponsored his application. In the application for the E-2 Visa, Mr. Roux stated
that the Visa was needed due to his services to the LLC and the Bakery required his
frequent travel to the United States.


                                           -2-
           Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 3 of 16



28 U.S.C. § 1332(a)(2), because this action is between citizens of a state (the Bakery is

an LLC organized and existing pursuant to the laws of the District of Columbia) and a

citizen of a foreign state (France), and the amount in controversy exceeds $75,000.

      4.      This Court has general and special personal jurisdiction over Defendant

Roux pursuant to Fed. R. Civ. P. (“Rule”) 4 and D.C. Code § 13-423 because he regu-

larly transacts business in the District of Columbia and the claims herein arise out of

Roux’s business transacted in the District of Columbia.

      5.      Pursuant to D.C. Code § 29-808.02(2) it is self-evident that a demand on

Mr. Roux to cause the LLC to bring the within action would have been futile.

      6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

the District of Columbia.

                                      PARTIES

      7.      Plaintiff Boulangerie Christophe, LLC (“Plaintiff” or “the Bakery”) is an

LLC organized and existing pursuant to the laws of the District of Columbia. The Bak-

ery operates its business and is located at 1422 Wisconsin Avenue, N.W., Washington,

D.C. 20007.

      8.      Defendant Christophe Roux is an individual and citizen of France. His

address is Res Le Village 76 Chemin de la Pierre Plantée, LA CROIX-VALMER 83420

France. Mr. Roux has an E-2 Visa issued by the United States Immigration and




                                           -3-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 4 of 16



Naturalization Service (“INS”) permitting Mr. Roux to work in the United States, and

he regularly transacts business in the District of Columbia.

                            FACTUAL ALLEGATIONS

       9.     Boulangerie Christophe, LLC was formed in March 25, 2015 under the

laws of the District of Columbia.

       10.    The two Members of the LLC were Didier Martin and Christophe Roux.

Each contributed $156,123 as initial operating capital.

       11.    Since February 4, 2017, Boulangerie Christophe has operated a bakery and

restaurant in Georgetown, Washington, D.C. The Bakery rented space at 1422 Wiscon-

sin Avenue, N.W. in Georgetown, Washington, D.C. It hired and paid contractors in

2016 to remodel the rental space before it commenced operations. The Bakery sells

high-end French pastries and bread to customers seven days a week. Upstairs from the

bakery sales area on the first floor is a small restaurant that is generally open for break-

fast, lunch, and special events. The restaurant offers its customers Southern French

food that is made in-house at prices that are moderately expensive. Both the bakery and

restaurant operations were doing fine for the first two years of the Bakery’s existence.

       12.    Mr. Martin is an experienced businessman and entrepreneur. When the

Bakery was formed, he had little knowledge of bakeries or restaurants. He owns other

businesses. He is a naturalized United States citizen.

       13.    Christophe Roux is a citizen of France. His knowledge of English is lim-

ited. He is an experienced baker and pastry chef, as he owns and operates a bakery in


                                            -4-
            Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 5 of 16



France. He is permitted entry to the United States by virtue of his French passport and

an E-2 Visa issued by the United States Immigration Department.

      14.    When the LLC was formed, Mr. Martin and Mr. Roux agreed that they

would be partners. They signed an Operating Agreement that provides that Mr. Martin

would be the Chief Executive Officer (CEO) and Mr. Roux would be the Chief Oper-

ating Officer (COO). Each was to be a Managing Member of the LLC.

      15.    It was understood between Mr. Martin and Mr. Roux that Mr. Roux would

be responsible for all aspects of managing and operating the Bakery. As stated in the E-

2 Visa Application, and as he related to Mr. Martin and the LLC:


      [Roux] will negotiate and approve contracts with vendors, and work in close col-

      laboration with them to ensure the bakery has the ingredients and products nec-

      essary for production. He will select all equipment needed for operations and

      sales, and will work closely with equipment vendors to insure maintenance, reg-

      ulation and cleanliness in order to keep production on track. Mr. Roux will man-

      age the employees, including recruiting, hiring and training. He will create the

      recipe process and for production and will insure the process is followed by the

      employees. He will create and update the menu of the bakery, depending on the

      season. He will review financial statements and sales reports to measure produc-

      tivity and profitability, and identify ways to reduce costs and improve perfor-

      mance and procedures. Mr. Roux will lead marketing and design efforts to insure

      French taste and culture is carried throughout the company’s website and videos,

                                          -5-
            Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 6 of 16



      as well as within the interior space of the bakery. He will also design and develop

      product packaging to optimize brand image and recognition of the bakery. He

      will prepare reports concerning operation activities, including budget, expenses,

      profit margins, etc., and consult with Mr. Martin (the co-owner) about general

      operations issues and activities.

      16.    These duties have not been performed regularly since the Bakery opened,

and have not been performed in 2019. The duties cannot be performed adequately un-

less Mr. Roux is regularly on site at the Bakery to perform them.

      17.    It was understood that Mr. Roux would continue to live in France with

his family, but that he frequently would be physically present at the Bakery performing

his duties and obligations.

      18.    Indeed, he promised to be present so frequently that he induced the LLC

to sponsor his application for an E-2 Visa, rent him and his family a home in Ft. Wash-

ington, MD, and lease him a car for use in the United States.

      19.    During the time between formation of the LLC and the commencement

of operations in February 2017, Mr. Roux was frequently present on-site at the Bakery.

Throughout 2017 and 2018, he was present at the Bakery about eight days every six

weeks, except he was absent from the Bakery and in France each year from the latter

part of June through mid-September.




                                          -6-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 7 of 16



       20.    Since January 1, 2019, before he was discharged from his obligations as

COO on June 6, he was present at the Bakery a total of seventeen days: ten days in

January, and seven days in May.

       21.    Mr. Roux’s virtual absence from the Bakery in 2019 has directly damaged

the bakery. Mr. Roux has not been present to control the production and quality of the

Bakery.

       22.    The LLC paid $5,000 in legal fees to an immigration attorney on Mr.

Roux’s behalf to secure his Visa.

       23.    Mr. Roux misrepresented his intentions to the LLC. It was reasonable for

the Bakery to rely on Mr. Roux’s representations in and sponsor Mr. Roux’s Visa Ap-

plication.

       24.    Mr. Roux intended that the Bakery rely on his representations as an in-

ducement to enter into the LLC agreement.

       25.    It was further agreed between Mr. Martin and Mr. Roux that Mr. Martin

would be responsible for the financial aspects of the Bakery.

       26.    Mr. Roux agreed to make certain the Bakery’s taxes are paid, that payroll

is met, that expenses are paid, and that the operation is run in a cost efficient, profitable

manner. Mr. Roux has not performed as agreed, and Mr. Martin has been forced to

perform virtually all of Mr. Roux’s duties (in addition to his own duties) for the Bakery.




                                             -7-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 8 of 16



       27.    The absence of Mr. Roux from the Bakery has damaged the Bakery. Gross

revenues have materially decreased during the first six months of 2019. There are mark-

edly fewer customers at the Bakery than in prior years.

       28.    There is no experienced baker or pastry chef on the premises at the Bak-

ery. There is no one with experience to supervise the kitchen of the restaurant or the

bakery operations.

       29.    As a result of Mr. Roux’s absence, Mr. Martin has been forced to take over

Mr. Roux’s duties, including without limitation, responsibility for hiring and firing em-

ployees and for the operation of the Bakery. Mr. Roux hired none of the current staff

members (approximately twenty individuals). Instead, Mr. Martin was forced to hire

them, directly or indirectly.

       30.    The Bakery is frequently inspected by the D.C. Health Department. On

June 17, 2019, within a few days of Mr. Roux’s discharge as COO of the Bakery, a

health inspector made a surprise inspection. The inspector discovered vermin and sev-

eral other areas of non-compliance. The Health Department directed the Bakery to

remedy the violations within a few calendar days. Mr. Martin assembled a team of em-

ployees and hired an outside firm to address the vermin. Had Mr. Roux been perform-

ing his duties at the Bakery, these violations likely would not have occurred.

       31.    Because it was understood between the Members that Mr. Roux would be

frequently present at the Bakery to perform his duties, in October 2016 Mr. Roux pro-

posed that the LLC rent a house for him at the LLC’s expense. The house was on the


                                           -8-
              Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 9 of 16



water in Ft. Washington, Maryland. The rent was $3,300 per month and the lease was

for a year.

        32.    The Bakery reasonably relied on Mr. Roux’s representations as to the

amount of time he would be present in the United States in agreeing to rent a house for

him.

        33.    After eight months, it was apparent that Mr. Roux was not present in the

United States often enough to make the renting the residence worthwhile.

        34.    Accordingly, the LLC retained counsel for the purpose of successfully ne-

gotiating with the landlord an early termination of the lease. In hindsight, it was a costly

error for the LLC to rely on Mr. Roux’s word and underwrite the cost of an expensive

rental property.

        35.    Similarly, because it was understood between the Members that Mr. Roux

would be frequently present at the Bakery to perform his duties, in October 2016 Mr.

Roux proposed that the LLC lease an automobile for him to drive while in the United

States, and that the LLC make the lease payments.

        36.    In reliance on Mr. Roux’s representations as described herein, the LLC

leased a Jeep Cherokee for forty two months at $368 per month. The vehicle is now

only infrequently used by anyone in connection with the Bakery. In hindsight, it was a

costly mistake for the LLC to have agreed to underwrite the cost of leasing the vehicle

for Mr. Roux’s use. It did this on the mistaken belief that Mr. Roux honor his agreement

to be present at the Bakery often enough to make the lease worthwhile.


                                             -9-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 10 of 16



       37.     The Bakery had a lucrative agreement to provide bread and French pas-

tries to a prominent local hotel, the Watergate. The agreement was cancelled by the

hotel in April 2019 after only about six weeks because, according to the Hotelier, the

Hotel considered the quality of the bread and the pastries to have declined markedly.

       38.     There have been increasing complaints from customers of the Bakery and

the restaurant about the quality of the baked goods and food.

       39.     The Bakery is faced with declining quality, a cancelled contract, complaints

from customers, declining gross revenues (approximately $50,000 in the first six months

of 2019), an unnecessary automobile lease, and other matters that are materially adverse

to the success of the Bakery. These matters, and the damages that flow from them, are

directly and proximately the result of Mr. Roux’s failure to perform as agreed and as

represented to the LLC.

       40.     Since February 4, 2017, the Members (Mr. Roux and Mr. Martin) have

each been paid $5,000 per month by the LLC in return for their services.

       41.     In January 2019, the Members had a licensed CPA appraise the value of

the Bakery. He appraised its net worth at $1 million. The Members resolved to try to

sell the Bakery.

       42.     When Mr. Roux returned to France in May 2019, Mr. Martin tried to in-

terest third parties in purchasing the Bakery. He was not successful.

       43.     In June 2019, a third party offered to buy Mr. Roux’s 50% interest in the

LLC for $500,000 cash. Mr. Roux refused to sell.


                                            -10-
            Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 11 of 16



      44.     Mr. Martin made a written demand on Mr. Roux that he perform his ob-

ligations pursuant to the LLC agreement. Mr. Roux did not accede to Mr. Martin’s

demand. Any attempt to compel Mr. Roux to join in this lawsuit on behalf of the LLC

would be futile.

      45.     By June 2019, with the Bakery’s profits and quality declining, and having

been forced by Mr. Roux’s absence to assume virtually every responsibility for operating

the Bakery, Mr. Martin took necessary steps to protect the LLC. Faced with a partner

who was almost never present, who was not performing his duties and obligations, and

who told him his “life, family, and friends were in France” and that it was “too hard”

to come to the U.S. frequently, he sent Mr. Roux a letter by email (the parties usual

method of written communication).

      46.     The letter, dated June 6, 2019, stated that Mr. Martin, acting in the best

interests of the Bakery, had decided that it was necessary for the Bakery to hire a pastry

chef and baker. It further stated that Mr. Roux was relieved of his duties at the Bakery

because of his frequent and prolonged absence, and his failure to perform his legal

obligations to the Bakery as COO and as a Member of the LLC. The letter further

informed Mr. Roux that the Bakery would no longer pay him the $5,000 per month

draw that it had paid each month through June 2019. It also stated that he is relieved as

COO of the business. It also stated charging on a Visa card belonging to Mr. Martin

were suspended, and he was told he may not access the company bank account. The




                                           -11-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 12 of 16



letter also provided that Mr. Roux could have access to the LLC’s books and records

upon reasonable notice.

       47.     Mr. Martin acted in exigent circumstances in the belief that his actions

were in the best interest of the LLC. That is also expressed in the letter.

       48.     Since the letter was sent, Mr. Roux made a hasty trip to the United States

for four days, and was physically present at the bakery twice, on two successive days.

He requested and was allowed use of the leased Jeep Cherokee. Immediately after this

cameo appearance, Mr. Roux returned to France.

                                 COUNT ONE
                             BREACH OF CONTRACT

       49.     Plaintiff incorporates each of the previous allegations of the Complaint as

if fully set forth herein.

       50.     Mr. Roux agreed to perform valuable, unique services for the Bakery, to

be physically present at the Bakery frequently, to perform all the acts described by the

LLC in the E-2 Visa Application, including overseeing quality, sales, operations, hiring,

firing, and supervising employees, to be in charge of the working conditions and pro-

duction at the Bakery (including the health and safety conditions of the Bakery).

       51.     In order to perform his obligations under the LLC agreement Mr. Roux

must regularly be present at the Bakery.

       52.     In order to perform his obligations under the Bakery agreement, Mr. Roux

must regularly be present at the Bakery.



                                           -12-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 13 of 16



       53.     Mr. Roux lives in France and is rarely, if ever, present at the Bakery. In

2019 he has been at the Bakery only seventeen days.

       54.     Mr. Roux has materially breached the LLC agreement as well as his con-

tract with the Bakery.

       55.     Plaintiff has performed all of his obligations under the LLC agreement

and the Bakery agreement.

       56.     As a direct, proximate, and foreseeable result of Mr. Roux’s breach of the

LLC Agreement, Plaintiff has suffered and will continue to suffer damages in excess of

$75,000.

                                  COUNT TWO
                              MISREPRESENTATION

       57.     Plaintiff incorporates each of the previous allegations of the Complaint as

if fully set forth herein.

       58.     Mr. Roux materially misrepresented to the LLC his commitment to the

Bakery and to perform his required services for the Bakery. He misled the LLC into

agreeing to lease an expensive home for him to live in while present in the United States.

He misled the LLC into agreeing to lease a vehicle for him to drive while present in the

United States.

       59.     Each of these representations were made to the Bakery as a material in-

ducement to the LLC agreement.

       60.     Mr. Roux misrepresented his commitments to the LLC with the

knowledge that the LLC would reasonably rely on them.

                                           -13-
             Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 14 of 16



       61.     The LLC reasonably relied on Mr. Roux’s representations to its detriment.

       62.     As a direct, proximate, and foreseeable result, the Bakery has suffered and

will continue to suffer damages.

                                  COUNT THREE
                             RECOUPMENT OF PAYMENTS

       63.     Plaintiff incorporates each of the previous allegations of the Complaint as

if fully set forth herein.

       64.     Plaintiff has paid Mr. Roux $6,000 per month (including $1,000 per month

for travel expenses) since the Bakery opened in February 2017. These payment were

intended to be in return for Mr. Roux’s services.

       65.     Mr. Roux has materially breached his promise and agreement to the LLC

to perform required, unique services for the Bakery.

       66.     As a result, the Bakery has paid Mr. Roux amounts for services he has not

performed.

       67.     It would be inequitable for Mr. Roux to retain and continue to receive

payments for services he has not and will not render to the LLC and the Bakery.

       68.     Accordingly, the LLC and the Bakery are entitled to recoup the payments

that it has made to Mr. Roux since 2019.




                                           -14-
               Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 15 of 16



                                    COUNT FOUR
                                 UNJUST ENRICHMENT

         69.     Plaintiff incorporates each of the previous allegations of the Complaint as

if fully set forth herein, except for the allegation of an enforceable contracts between

Mr. Roux and the Bakery and the LLC.

         70.     Mr. Roux has received and retained financial benefits in the form of pay-

ments for services he was to render to the Bakery and the LLC.

         71.     Mr. Roux has not performed any such services since 2018, but continues

to receive such payments.

         72.     The payments have been made by and at the expense of the Bakery and

the LLC.

         73.     Under the circumstances, it would be inequitable for Mr. Roux to retain

the benefits described above.

         74.     Equity dictates that Mr. Roux return to and reimburse the Bakery and the

LLC the compensation and other benefits he has received since January, 2019.

                PRAYER FOR INJUNCTIVE AND OTHER RELIEF

    WHEREFORE, Plaintiff Boulangerie Christophe LLC respectfully prays that the

Court provide the following relief:

    A.         That this Court find that the Defendant has breached the LLC and Operat-

               ing Agreements;

    B.         That the Court declare that the LLC is entitled to expel Mr. Roux as COO

               of the Bakery;

                                             -15-
      Case 1:19-cv-02027 Document 1 Filed 07/09/19 Page 16 of 16



C.    That the Court declare that the LLC is entitled to the return of all monthly

      payments that have been made by it to Mr. Roux since at least the beginning

      of 2019, and that it enter its Order directing Mr. Roux to pay the full amount

      with interest within 20 days;

D.    That the Court enter judgment in its favor and against the Mr. Roux, and

      further;

E.    That the Court award Plaintiff its attorneys’ fees and litigation expenses

      pursuant to D.C. Code § 29-808.06.

F.    That the Court enter such other and further relief as it deems appropriate in

      the premises.

                      PLAINTIFF DEMANDS A JURY

July 9, 2019                                 Respectfully submitted,



                                             Steven Gremminger (Bar No. 353821)
                                             Steven M. Oster (Bar No. 376030
                                             GREMMINGER LAW FIRM
                                             5335 Wisconsin Ave., N.W., Suite 440
                                             Washington, D.C. 20015
                                             (202) 885-5526

                                             Counsel to Plaintiff




                                      -16-
